DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-59151644 (JP’644).
Re: claim 1.  JP’644 shows in figure 1 a liquid-sealed vibration-damping device comprising:

a first attachment member 20; a second attachment member 10;

an insulator 30 connecting the first attachment member with the second attachment member;

a liquid chamber 2, 41 formed to include an inner space of the insulator, wherein hydraulic liquid is sealed in the liquid chamber;

a vibration-damping unit provided with a partition member 15 partitioning the liquid chamber into a primary liquid chamber 2 and a secondary liquid chamber 41; and

a housing space or the space within 10 provided in the second attachment member 10 and housing the vibration-damping unit, wherein

the second attachment member comprises:



a fixing part in the area of element numbers 13, 14, 60 including an inclined portion shown to the left of the end of the lead line of 14 extending outward and downward from a vertical outer surface of the outer tubular part 11, and wherein

a portion of the housing space or the portion shown in the area of elements 14, 60 enters inside the inclined portion to extend outward beyond the vertical outer surface of the outer tubular part 11, and

thereby an overall length of the housing space (lower double arrow) in an outward direction in which the inclined portion extends is longer than an overall inner length of the outer tubular part (upper double arrow).
[AltContent: textbox (Inclined portion)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    295
    383
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’644 in view of JP-201431844 (JP’844).
Re: claim 2. JP’644 includes the outer tubular part 10 being formed of a shape in top view along the axis passing the center of the insulator, but is silent with regards to the shape being substantially rectangular.
JP’844 teaches in figure 4 a vibration damping device including an outer tubular part 12 being formed in a tubular shape with a substantially rectangular shape.
.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
March 13, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657